                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 DARRYL MERRITT,                                    )
                                                    )
                 Plaintiff,                         )
                                                    )
          v.                                        )          No. 4:19-CV-1662 NCC
                                                    )
 ATTORNEY GENERAL OF MISSOURI,                      )
                                                    )
                 Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of plaintiff’s pro se complaint. The complaint

is defective because it was not drafted on the Court’s form. See E.D. Mo. Local Rule 2.06(A).

Additionally, plaintiff must provide a copy of his certified account statement in addition to his

motion to proceed in forma pauperis if he is indeed filing an action pursuant to 42 U.S.C. § 1983.

See 28 U.S.C. § 1915(a).

       Plaintiff, a prisoner at Eastern Reception, Diagnostic and Correctional Center (“ERDCC”),

filed a motion for production of documents with this Court that seeks to have “all available files

relating to his criminal case” from 1984 in St. Louis City Court turned over to him. Plaintiff states

that he believes he is “factually innocent” of the crime of Murder in the 1st Degree, for which he

was found guilty by a jury in 1985. His conviction was reviewed by this Court on habeas corpus,

28 U.S.C. § 2254, in Merritt v. Bowersox, 4:97-CV-68 CAS (E.D. Mo. 2000).

       It is unclear to the Court whether plaintiff intends for this action to be filed as a civil action

under 42 U.S.C. § 1983 or as a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Both the federal habeas corpus statute, 28 U.S.C. § 2254, and the civil rights statute, 42 U.S.C. §
1983, provide access to a federal forum for claims of unconstitutional treatment at the hands of

state officials. But these statutes differ in both scope and operation.

         Generally, a prisoner’s challenge to the validity of his confinement or to matters affecting

its duration falls within the province of habeas corpus and, therefore, must be brought pursuant to

§ 2254. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). On the other hand, challenges involving

the circumstances of confinement, or how one ended up in confinement, may be presented in a

§ 1983 action. Often, the Court looks to the relief requested by plaintiff to see what type of action

he is seeking. If plaintiff is seeking money damages for civil rights violations relating to his

conditions of confinement, the case is most likely a § 1983 action. However, if plaintiff is seeking

to expunge or vacate his conviction, the action is most likely one brought pursuant to habeas

corpus, or § 2254.

         In this case, plaintiff does not state what relief he is seeking. Based on the allegations, this

appears to be a “hybrid” action of some sort, where plaintiff is seeking both relief under 42 U.S.C.

§ 1983, as well as under 28 U.S.C. § 2254. The Court will not allow plaintiff to proceed under

both statutes simultaneously in one action. If plaintiff wishes to bring both actions in this Court,

he must file two separate actions, seeking separate relief under the two different statutes.

         Plaintiff will be required to submit an amended complaint on a court-provided form

clarifying his claims. Because it is unclear whether plaintiff seeks relief under 42 U.S.C. § 1983

or 28 U.S.C. § 2254, the Court will direct the Clerk of Court to send plaintiff forms for both types

of cases. Plaintiff should inform the Court whether he intends for this action to be brought under

42 U.S.C. § 1983 or 28 U.S.C. § 2254 by filing the appropriate forms in this case. If plaintiff

wishes to pursue claims under both statutes, he will need to file a second, separate action in this

Court.



                                                    2
          Plaintiff is warned that because he filed a prior § 2254 action, he would have to show that

any such later § 2254 action would not be subject to a “second or successive action” prior to

bringing such action in this Court. That is, plaintiff will not be permitted to bring a second or

successive § 2254 motion unless the United States Court of Appeals for the Eighth Circuit certifies

that the second or successive motion meets the requirements set forth in 28 U.S.C. § 2244(b)(3)(A).

          Plaintiff has thirty (30) days from the date of this Order to file an amended complaint on

the Court’s form in accordance with the specific instructions set forth here. All claims in the action

must be included in one, centralized complaint form. See Fed. R. Civ. P. 7(a)(1), 8(a). Plaintiff’s

amended complaint should be clear on how the claims raised in this matter differ from those filed

in prior actions before this Court.

          Additionally, plaintiff is warned that the filing of an amended complaint replaces the

original complaint, so plaintiff must include each and every one of the claims he wishes to pursue

in the amended complaint. See, e.g., In re Wireless Telephone Federal Cost Recovery Fees

Litigation, 396 F.3d 922, 928 (8th Cir. 2005). Any claims from the original complaint that are not

included in the amended complaint will be deemed abandoned and will not be considered. Id. The

allegations in the complaint must show how each and every defendant is directly responsible for

the alleged harms. If plaintiff wishes to sue defendants in their individual capacities, plaintiff must

specifically say so in the amended complaint. If plaintiff fails to sue defendants in their individual

capacities, this action may be subject to dismissal.

          All of plaintiff’s claims should be clearly set forth in the “Statement of Claim.” If plaintiff

fails to file an amended complaint on the Court’s form within thirty days and in compliance with

the Court’s instructions, the Court will dismiss this action without prejudice and without further

notice.



                                                    3
       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s Prisoner Civil Rights Complaint form and a Petition for filing a Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2254 form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint, in

accordance with the instructions set forth above, on the Court’s form within thirty (30) days of

the date of this Order.

       IT IS FURTHER ORDERED that plaintiff must either pay the filing fee or submit a copy

of his certified account statement within thirty (30) days of the date of this Memorandum and

Order if he is pursuing an action under 42 U.S.C. § 1983.

       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice.

       Dated this 12th day of June, 2019.




                                                     /s/ Noelle C. Collins
                                                    NOELLE C. COLLINS
                                                    UNITED STATES MAGISTRATE JUDGE




                                               4
